Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2022 has been entered.

Claim Status
Claims 11-13 and 23-38 are pending. Claims 27-38 have been added. Claims 13 and 24-25 have been amended. Claims 11-13 and 23-37 are being examined in this application. In the response to the restriction requirement, Applicants elected Group III, PTSD and oxytocin. Claim 38 is withdrawn as being directed to a non-elected species. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


This is a new rejection.
Claims 11-13, 23 and 27-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 11-13, 23 and 27-36 are directed to a law of nature/natural principle.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The rationale for this determination is explained below: 
All steps of independent claim 11 merely provide information with the end result of the claim merely making a diagnosis, hence an abstract idea. 
Claim 12 provide only information. 
Claims 13, 23 and 27-36 only provide generic limitations that equate to merely applying a general treatment. 
The Office has prepared interim guidance (2014 Interim Guidance on Patent Subject Matter Eligibility) (Federal Register/Vol. 79, No. 241, Dec. 16, 2014) for use by USPTO personnel under 35 U.S.C. 101 in view of recent U.S. Supreme Court decisions. The 2014 Interim Eligibility Guidance supersedes the March 4, 2014 Process for Subject Matter Eligibility Analysis of Claims Reciting or Involving Laws of Nature/Natural Principles, Natural Phenomena, and/or Natural Products.
The current Interim Guidance provides subject eligibility test or products and processes (See Flow Chart, p. 74621):
Step 1: The instant claims are directed to a statutory patent-eligible subject matter category.
Step 2A: The claims involve a judicial exception (i.e. an abstract idea).
Step 2B: The claims do not recite additional elements that amount to significantly more that the judicial exception.
Therefore, the claims are drawn to a judicial exception and are considered patent ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection is maintained.
Claims 11-13, 23 and 26-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the increase in discrimination index to greater than 1 by administering oxytocin, does not reasonably provide enablement for the increase in discrimination index to greater than 1 by administering any pharmaceutical agent.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The MPEP states: 
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.”

(A) The breadth of the claims; and (B) The nature of the invention;
The claims are drawn to a method comprising: a) determining a cued fear response value of a subject and a non-cued fear response value of the subject; b) determining a discrimination index; and c) performing a diagnostic process comprising: diagnosing a presence of or susceptibility to a stress-induced psychiatric disorder if the discrimination index is less than 1 or equal to 1; 

(C) The state of the prior art;
Generally, the state of the art does not teach that administering any pharmaceutical agent can increase the discrimination index to greater than 1. 
(D) The level of one of ordinary skill;
The skill of those skilled in the art is high.

(E) The level of predictability in the art;
Considering that the state of the art does not teach that administering any pharmaceutical agent can increase the discrimination index to greater than 1, the unpredictability of administering any pharmaceutical agent which results in an increase in the discrimination index to greater than 1, is very high. 

(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The specification does not provide any examples with respect to the increase in the discrimination index to greater than 1 by administering any pharmaceutical agent other than oxytocin.
The MPEP (2164.02) states that " The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).” The MPEP further states that
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.” 
Working examples are necessary since the art has indicated unpredictability is very high. 
Considering the state of the art as discussed above, the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the invention as claimed.

Response to Arguments
Applicant’s arguments filed on 5/4/2022 have been fully considered but they are not persuasive.
Applicant argues that “[I]n paragraph 8 of the Applicant's specification, it states that "[i]n some embodiments, the therapy is sufficient to increase the discrimination index to greater than 1. In further embodiments, the therapy comprises a pharmaceutical agent or an evidence-based psychotherapy. In additional embodiments, the pharmaceutical agent comprises oxytocin. In yet further embodiments, administering the therapy to the subject comprises administering intranasal oxytocin." Additionally, in paragraphs [0052]-[0055] of the Applicant's published specification, it states that the therapy which "could include a pharmaceutical agent ... [that] could include oxytocin (or an oxytocin analogue and/or biosimilar)" may be administered "if the discrimination index is less than 1 or equal to 1" and that the "the therapy may be sufficient to increase the discrimination index to greater than 1." Thus, the specification teaches that using oxytocin, an oxytocin analogue, and/or a biosimilar pharmaceutical agent is well known in the art to treat stress-induced psychiatric disorders. This is supported by the working examples in the specification (see, for instance, paragraphs [0086] to [0158] and Figures 5A-5C, 7, and 13) which demonstrate that the administration of oxytocin (OT) in experimental subjects had a significant effect on the discrimination index (DI) values. See, for instance, the discussion in paragraph [0158] and Figure 13 of the specification”.
Applicant’s arguments are not persuasive because, as discussed in the previous Office action, the claims are not limited to oxytocin.
The instant specification does not define the claimed “pharmaceutical agent”. The only pharmaceutical agent exemplified is oxytocin.
As discussed in the rejection above, the MPEP (2164.02) states that " The specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970).” The MPEP further states that
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 “Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.” 
In the instant case, since the art has indicated unpredictability is very high, working examples are necessary. 
Therefore, considering the state of the art, the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the invention as claimed.
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection has been modified.
Claims 11-13, 23-31, 33 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acheson et al. (Psychopharmacology (2013) 229:199–208), as evidenced by Norrholm et al. (Learn Mem. 2006; 13(6): 681-685) and Delgado et al. (International Journal of Psychophysiology 74 (2009) 280-287).
The claims are drawn to a method comprising providing a cued fear response value of a subject; providing a non-cued fear response value the subject; diagnosing the presence or absence of presence or susceptibility to a stress-induced psychiatric disorder.
Please note that instant steps b) and c) are an abstract idea. The claimed steps contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions (see MPEP 2106.04(a)(2)).
Therefore, the only active step of the instant claims is to diagnose patients suffering from PTSD, panic disorder or GAD and administering a therapy to said patients.
With respect to claims 11-12, Acheson et al. teach assessing the effects of oxytocin in a fear-potentiated startle task of fear conditioning and extinction (described by Norrholm et al.) in patients suffering from PTSD (abstract; page 200, para bridging columns 1-2).
As evidenced by Norrholm et al., the conditioned fear-potentiated startle paradigm comprises providing conditioned stimuli (i.e. a cued fear) to determine a base line and unconditioned stimuli (i.e. non-cued fear) (abstract).
As evidenced by Delgado et al., “[S]everal procedures, based on the modulation of protective reflexes, have been used to examine cued and non-cued fear reactions. The startle probe, the threat-of-shock, and the cardiac defense paradigms are well established experimental procedures to study specific (cued) and contextual (non-cued) fear in laboratory settings. It has been shown, for instance, that diagnosed anxiety patients with more general anxiety reactions (Panic and Post-traumatic Stress Disorder), compared to patients with more focal fear reactions (Specific Phobias and Social Phobia), exhibit more eye-blink startle potentiation when no cues are presented (i.e., during resting baseline) than during specific cue presentation (i.e., visualization of unpleasant or fearful pictures)”.
	Thus, as evidenced by Norrholm et al. and Delgado et al., the patients of Acheson et al. (i.e. patients suffering from PTSD) have been diagnosed by providing cued and non-cued fear stimuli.
With respect to the claimed number of times the subject is presented with a plurality of startling noises, as evidenced by Norrholm et al., the conditioned fear-potentiated startle paradigm comprises providing a plurality of startling noises to the subject (page 4, 5th para to page 6, last para).
With respect to claims 13, 23-26 and 37, Acheson et al. further teach administering intranasal oxytocin as a therapy (title; abstract; passim).
With respect to claims 27-29, as evidenced by Norrholm et al., measuring of the baseline, first and second startle amplitude occurred at 40 ms (page 5, 3rd para).
With respect to claims 30 and 33, as evidenced by Norrholm et al., presenting the subject with the first plurality of cues comprises a conditioning step (Abstract; passim).
With respect to claim 31, as evidenced by Norrholm et al., each cue lasted for 4995 ms (page 5, 3rd para).

Response to Arguments
Applicant’s arguments filed on 5/4/2022 have been fully considered but they are not persuasive.
Applicant argues that the claims as amended are not anticipated by Acheson et al.
Applicant’s arguments are not persuasive because, as discussed in more details above, the teachings of Acheson et al., as evidenced by Norrholm et al. and Delgado et al., anticipates the instant claims.
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 103
The rejection of claims 11-13 and 23-26 under 35 U.S.C. 103 as being unpatentable over Quay et al. (US 2007/0032410) in view of Delgado et al. is withdrawn in view of the amendments to the claims.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658